May 4, 1939. The opinion of the Court was delivered by
An inspection of the record in this case discloses that the pleadings are voluminous; the examination and cross examination of witnesses were long drawn out, motions and the arguments of motions were extended beyond the usual, and the exhibits are many. The case was well argued on Circuit, and has been presented on appeal fully and ably. *Page 270 
Judge Plyler, who heard the case in the County Court for Greenville County, evidently gave careful attention to the case when before him on trial, and he has rendered a decision, by his decree, which evinces careful consideration, and comprehension of all the issues involved. It would be a work of supererogation to add to it, and it would detract from its strength to take anything from it. This Court is fully satisfied with it.
Let it be reported.
Judgment affirmed.
MR. CHIEF JUSTICE STABLER, MESSRS. JUSTICES BAKER and FISHBURNE and MR. ACTING ASSOCIATE JUSTICE L. D. LIDE concur.
MR. JUSTICE CARTER did not participate on account of illness.